DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/2019, 07/01/2020, 09/08/2020, and 03/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-3, 5-6, 13-14, and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is
directed to non-statutory subject matter.
The claim is drawn to a "a storage medium". The specification is silent regarding the meaning of this term. Thus, applying the broadest reasonable interpretation in light of the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 12, 20, 24, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (USPGPub 2017/0019498).
	As per claim 1, Ng teaches resource sharing method (Ng, see paragraph [0001], providing role-based access to shared resources within a network environment) comprising:
 establishing, by a cloud desktop system based on a virtual desktop infrastructure (VDI), links with a plurality of terminals (Ng, see paragraph [0011], permits user 125 to access a first device 135 that is on inside network 110 of network environment 100. First device 135 may be, for example, a virtual machine including a desktop environment such as a remote desktop virtual machine, though other network devices. Also see virtual desktop infrastructure in paragraph [0003]) and 
(Ng, see paragraph [0018], provide identity distribution to control indirect path role-based access to shared resources. ACG 215 of FIG. 2 serves as a gateway for network 200, and therefore, stores role based policies for traffic passing from user devices, such as user device 220, to devices inside network 200, such as virtual desktop virtual machine 235. Because virtual machine 235 is a virtual desktop virtual machine, the communications from user device 220, passing through ACG 215, to virtual machine 235 are sent according to the remote desktop protocol, as illustrated by the solid line between user device 220, ACG 215, and virtual machine 235. Remote desktop protocol messages may include or be tagged with the identity of the user accessing user device 220, and therefore, ACG 215 can apply role-based access policies to the remote desktop protocol messages).

As per claim 9, Ng teaches a resource sharing (Ng, see paragraph [0001], providing role-based access to shared resources within a network environment)  method, comprising:
 establishing, by a terminal, a link with a cloud desktop system based on a virtual desktop infrastructure (VDI) (Ng, see paragraph [0011], permits user 125 to access a first device 135 that is on inside network 110 of network environment 100. First device 135 may be, for example, a virtual machine including a desktop environment such as a remote desktop virtual machine, though other network devices. Also see virtual desktop infrastructure in paragraph [0003])
 reporting, by the terminal, resources to the cloud desktop system through the link; and receiving, by the terminal, resources shared from the cloud desktop system, wherein the shared resources comprise all resources reported by a plurality of terminals (Ng, see paragraph [0018], provide identity distribution to control indirect path role-based access to shared resources. ACG 215 of FIG. 2 serves as a gateway for network 200, and therefore, stores role based policies for traffic passing from user devices, such as user device 220, to devices inside network 200, such as virtual desktop virtual machine 235. Because virtual machine 235 is a virtual desktop virtual machine, the communications from user device 220, passing through ACG 215, to virtual machine 235 are sent according to the remote desktop protocol, as illustrated by the solid line between user device 220, ACG 215, and virtual machine 235. Remote desktop protocol messages may include or be tagged with the identity of the user accessing user device 220, and therefore, ACG 215 can apply role-based access policies to the remote desktop protocol messages).

As per claim 12,
		[Rejection rational for claim 1 is applicable].

As per claim 20, Ng teaches a cloud desktop system, 
comprising: a processor (Ng, see paragraph [0026])
a memory, which is configured to store instructions executable by the processor; a transmission apparatus, which is configured to perform information transceiving communication according to control of the processor; wherein the processor controls the transmission apparatus to: (Ng, see paragraph [0026])
 establish links with a plurality of terminals; (Ng, see paragraph [0011], permits user 125 to access a first device 135 that is on inside network 110 of network environment 100. First device 135 may be, for example, a virtual machine including a desktop environment such as a remote desktop virtual machine, though other network devices. Also see virtual desktop infrastructure in paragraph [0003]) 
and acquires resources of the plurality of terminals through the transmission apparatus, and shares the acquired resources to the plurality of terminals (Ng, see paragraph [0018], provide identity distribution to control indirect path role-based access to shared resources. ACG 215 of FIG. 2 serves as a gateway for network 200, and therefore, stores role based policies for traffic passing from user devices, such as user device 220, to devices inside network 200, such as virtual desktop virtual machine 235. Because virtual machine 235 is a virtual desktop virtual machine, the communications from user device 220, passing through ACG 215, to virtual machine 235 are sent according to the remote desktop protocol, as illustrated by the solid line between user device 220, ACG 215, and virtual machine 235. Remote desktop protocol messages may include or be tagged with the identity of the user accessing user device 220, and therefore, ACG 215 can apply role-based access policies to the remote desktop protocol messages).

As per claim 24 and 27
		[Rejection rational for claim 1 and 9 is applicable].


As per claim 30,
		[Rejection rational for claim 1 is applicable]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8, 10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (USPGPub 2017/0019498) in view of Pessis et al. (US PGPub 2016/0286003).

As per claim 7 Ng doesn’t explicitly teach the method of claim 1, wherein after sharing the acquired resources to the plurality of terminals respectively, the method further comprises: configuring, by the cloud desktop system, a public cloud desktop, and sharing the public cloud desktop to the plurality of terminals, selecting, by the cloud desktop system, a terminal from the plurality of terminals, authorizing the selected terminal to operate the public desktop, and forbidding the rest of the plurality of terminals to operate the public cloud desktop.
In analogous art Pessis teaches the method of claim 1, wherein after sharing the acquired resources to the plurality of terminals respectively, the method further comprises: configuring, by the cloud desktop system, a public cloud desktop, (Pessis, see paragraph [0034], the service provider 400 supports a multi-tenant environment, wherein a plurality of customers operate independently (i.e., a public cloud environment). Generally speaking, the service provider 400 can provide the following models: Infrastructure as a Service ("IaaS"), Platform as a Service ("PaaS")) and sharing the public cloud desktop to the plurality of terminals, selecting, by the cloud desktop system, a terminal from the plurality of terminals, authorizing the selected terminal to operate the public desktop, and forbidding the rest of the plurality of terminals to operate the public cloud desktop (Pessis, see paragraph [0022], the customer account policy 138 may specify one or more communication protocols that a customer (e.g., user of the computing device 110) is authorized to use for a specific functionality associated with accessing the virtual desktop instance).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Pessis and apply them on the teaching of Ng as doing so would enable software solutions on a service provider platform (Pessis, see paragraph [0001]).

As per claim 8, Ng doesn’t explicitly teach the method of claim 1, wherein after sharing the acquired resources to the plurality of terminals, the method further comprises: selecting, by the cloud desktop system, a terminal as a public cloud desktop from the plurality of terminals; and configuring, by the cloud desktop system, the public cloud desktop to be a terminal shared by the rest of the plurality of terminals.
In analogous art Pessis teaches the method of claim 1, wherein after sharing the acquired resources to the plurality of terminals, the method further comprises: selecting, by the cloud desktop system, a terminal as a public cloud desktop from the plurality of terminals; and configuring, by the cloud desktop system, the public cloud desktop to be a terminal shared by the rest of the plurality of terminals (Pessis, see paragraph [0022], [0034] the customer account policy 138 may specify one or more communication protocols that a customer (e.g., user of the computing device 110) is authorized to use for a specific functionality associated with accessing the virtual desktop instance).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Pessis and apply them on the teaching of Ng as doing so would enable software solutions on a service provider platform without the cost of buying and managing underlying hardware and software. (Pessis, see paragraph [0001]).

As per claim 10, Ng doesn’t explicitly teach the method of claim 9, wherein establishing, by the terminal, the link with the cloud desktop system based on the VDI comprises: transmitting, by the terminal, a login request to the cloud desktop system through a cloud desktop client on the terminal; and after the terminal logs into the cloud desktop system through 
In analogous art Pessis teaches the method of claim 9, wherein establishing, by the terminal, the link with the cloud desktop system based on the VDI (Pessis, see paragraph [0014], upporting creating a virtual desktop infrastructure environment that can use multiple communication protocols. More specifically, a user of the service provider environment may use a client computing device to access a virtual desktop instance running on a virtual machine) comprises transmitting, by the terminal, a login request to the cloud desktop system through a cloud desktop client on the terminal; and after the terminal logs into the cloud desktop system through the cloud desktop client, establishing, by the terminal, the link with the cloud desktop system, wherein the login request carries identification information of the terminal (Pessis, see paragraph [0026], the user of the client computing device 110 may initiate communication with the endpoint service 104 by sending (at ref#1) a login ID (user name) and password (or any other login/authentication credentials associated with a customer account) to the endpoint 118. The endpoint 118 may authenticate the user and may send back (at ref#2) an authentication token 210 to the client computing device 110. The client device 110 may then send the authentication token 210 (at ref#3) to the endpoint 120).

As per claim 18,
		[Rejection rational for claim 8 is applicable].

As per claim 19,
		[Rejection rational for claim 8 is applicable].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERMON ASRES/            Primary Examiner, Art Unit 2449